Citation Nr: 0827674	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for flat feet. 

2.  Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran also perfected an appeal as to the issue of 
entitlement to service connection for bilateral hearing loss.  
In an August 2006 rating decision, the RO granted service 
connection for bilateral hearing loss.  The veteran was duly 
informed as to ratings and effective dates in accordance with 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, he has not notified VA of 
any disagreement with downstream issues.  Therefore, there 
are no issues related to the bilateral hearing loss currently 
before the Board.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has flat feet related to service.

2.  The preponderance of the evidence is against a finding 
that a bilateral knee disorder is related to service. 


CONCLUSIONS OF LAW

1.  Flat feet were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2004 and November 2004, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess/Hartman. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   The duties to notify and assist 
have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  



Flat Feet

The veteran essentially contends that he has flat feet due to 
service. 

There is no evidence that the veteran currently has flat 
feet.  In March 1997, the veteran was seen on referral to J. 
A. C., Jr., M.D. for blood in his urine.  The veteran 
reported occasional swelling of the feet.  Examination 
disclosed trace pitting, as well as pretibial and pedal 
edema, bilaterally.  The impression was hematuria, 
hypertension, and overweight.  There were no findings of flat 
feet.  

The records of H. C. M., M.D. show that, in June 1997, the 
veteran had edema of his feet of one week duration and 
unknown cause.  In September 2002, there was a complaint of 
left lateral foot pain and a contusion of the foot was 
diagnosed.  

When seen at the VA medical center, in October 2006, the 
veteran complained of pain in the right foot after an 
infection of the toes.  Examination of the extremities 
disclosed swelling and discoloration of both feet on the 
dorsal aspect and some scaling of the plantar surface of the 
left foot.  The assessment was cellulitis of the left foot, 
obesity, diabetes mellitus, hypertension, smoking disorder, 
and gout by history.  

The evidence shows that the veteran has been examined by both 
private and VA doctors for foot complaints and they have 
found some symptoms consistent with his health problems, but 
no competent medical professional has found manifestations of 
flat feet or made that diagnosis.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for flat foot is not warranted.

Even if there was evidence of a current disability, service 
connection would nevertheless be unwarranted.  The veteran 
has pointed out that he complained of swollen or painful 
joints during service.  Indeed, the Board notes that on a 
July 1967 Report of Medical History, as to the inquiry have 
you ever had or have you now swollen or painful joints, the 
veteran answered yes.  However, this Report was completed 
prior to service entry.  As there is no indication prior to 
service entry of flat feet, the veteran is presumed to have 
been sound at service entry.  In any case, service treatment 
records are completely silent as to complaints or findings 
related to the veteran's feet.  Notably, the examination 
report at service discharge showed a normal foot evaluation.  
Furthermore, there is no competent medical evidence which 
links flat feet to service.  Without evidence of a disability 
in service or a nexus between current disability and service, 
service connection would be still be denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and his friends who 
submitted statements on his behalf.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran and his friends 
are competent to attest to their observations of the 
veteran's disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  
However, as lay people, they are not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
flat feet related to service) because they do not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The medical evidence here forms a preponderance of evidence 
showing that the veteran's may have foot symptoms relating to 
his various health issues, but he does not have flat feet.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Knee Disorder

The veteran contends that he currently has a knee disorder 
related to service.  Specifically, he asserts that he fell 
down on his knees and hit a metal plate while operating a 105 
Holinger gun in Vietnam resulting in swelling.  

On examination for service, in July 1967, the veteran 
admitted a history of swollen or painful joints.  The 
examiner noted occasional mild swollen right knee.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It was 
concluded that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Service treatment records do not document the fall and injury 
reported by the veteran.  The service medical records are 
negative for any complaints or findings or a knee disorder.  
On examination for separation from service, in April 1969, an 
examiner reported that the veteran's lower extremities were 
normal.  This is clear and unmistakable, competent medical 
evidence that any pre-existing right knee disorder did not 
increase in severity during service.  It is also competent 
evidence that any other knee injury the veteran may have had 
in service was acute and transitory and resolved without 
residual disability by the time of his separation from active 
service.  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption does 
not apply in the present case as arthritis did not manifest 
until many years after discharge.  

Following service, many years passed without any medically 
documented symptomatology.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Post-service records include records from Dr. H. C. M. dated 
from April 1993 to December 2004 showing that the veteran 
complained of right knee pain and crepitus in the knee.  
Additionally, a March 1997 record from Dr. J. A. C., Jr. 
noted arthritis in the knees.  

Based on the evidence, the Board finds that service 
connection for a bilateral knee disorder is not warranted.  
Service treatment records are negative for complaints or 
findings of a knee disorder and the first indication of a 
disability was 24 years post- service discharge.  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim. Furthermore, there is no nexus between service and 
current disability.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over two three decades following service.  Thus, while 
there is current evidence of a knee disorder, there is no 
true indication that it is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of showing of a knee disorder in service 
and the lack of diagnosis of the claimed disability until 
many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).

The veteran and his friends are competent to attest to their 
observations of the veteran's disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as lay people, they are not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
knee disorder is related to service) because they do not have 
the requisite medical expertise.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The private medical records do not support the claim.  The 
service medical records and the passage of many years until 
medical documentation of a knee disorder form a preponderance 
of evidence that outweighs the veteran's lay evidence and 
claims.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for flat feet is denied.

Service connection for bilateral knee disorder is denied. 



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


